              Case 5:17-cv-01301-F Document 40 Filed 11/15/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF OKLAHOMA

 LONNIE WHITSON,

                    Plaintiff,

 v.                                                  Case No. CIV-17-1301-F

 SM ENERGY, a Delaware corporation,
 and DAVID MICHAEL GREENE,

                    Defendants.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, Lonnie Whitson, by and

through his attorneys of record, and Defendants, SM Energy Company and David Michael

Greene, by and through their attorneys of record, stipulate to the dismissal with prejudice

of all claims and causes of action brought in this case by the Plaintiff. The parties further

stipulate that they shall each bear their own attorneys’ fees and costs.




4267001.1:730119:02313
              Case 5:17-cv-01301-F Document 40 Filed 11/15/19 Page 2 of 3



                                                 Respectfully submitted,

                                                 HALL, ESTILL, HARDWICK,
                                                 GABLE, GOLDEN & NELSON, P.C.

                                                 s/ Lindsay N. Kistler
                                       By:       Elaine R. Turner, OBA #13082
                                                 Lindsay N. Kistler, OBA #32814
                                                 100 North Broadway, Suite 2900
                                                 Oklahoma City, OK 73102-8865
                                                 Telephone: (405) 553-2828
                                                 Facsimile: (405) 553-2855
                                                 Email: eturner@hallestill.com
                                                 Email: lkistler@hallestill.com

                                                 ATTORNEYS FOR DEFENDANT,
                                                 SM ENERGY COMPANY

                                                 and

                                                 s/Rand C. Eddy (with permission)
                                                 Rand C. Eddy, OBA #11822
                                                 Mulinex Goerke & Meyer, PLLC
                                                 210 W. Park Ave., Suite 3030
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: (405) 232-3800
                                                 Facsimile: (405) 232-8999
                                                 Email: rand@lawokc.com

                                                 ATTORNEY   FOR   DEFENDANT,
                                                 DAVID MICHAEL GREENE

                                                 and

                                                 s/Guinise M. Marshall (with permission)
                                                 Guinise M. Marshall, OBA #13902
                                                 222 N.W. 13th Street
                                                 Oklahoma City, Oklahoma 73103
                                                 Telephone: (405) 601-2174
                                                 Facsimile: (405) 523-2108
                                                 Email: gmarshall6889@sbcglobal.net

                                                 ATTORNEY FOR PLAINTIFF

                                             2
4267001.1:730119:02313
              Case 5:17-cv-01301-F Document 40 Filed 11/15/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of November, 2019, I electronically transmitted

the attached document to the Clerk of Court using the ECF System for filing and transmittal

of Notice of Electronic Filing to the Following ECF registrants:

          Guinise M. Marshall, OBA #13902
          222 N.W. 13th Street
          Oklahoma City, Oklahoma 73103
          Telephone: (405) 601-2174
          Facsimile: (405) 523-2108
          Email: gmarshall6889@sbcglobal.net
          ATTORNEY FOR PLAINTIFF

           Rand C. Eddy, OBA #11822
           Mulinex Goerke & Meyer, PLLC
           210 W. Park Ave., Suite 3030
           Oklahoma City, Oklahoma 73102
           Telephone: (405) 232-3800
           Facsimile: (405) 232-8999
           Email: rand@lawokc.com
           ATTORNEY FOR DEFENDANT,
           DAVID MICHAEL GREENE




                                                           s/ Lindsay N. Kistler




                                               3
4267001.1:730119:02313
